Citation Nr: 1228102	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-34 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral arterial disease, also claimed as claudication.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2008 and November 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  However, in July 2009, his representative submitted correspondence indicating the Veteran wished to cancel the hearing.  The Veteran confirmed that he wished to withdraw his request for a Board hearing via telephone conversation with VA in August 2009.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service. 

2.  The Veteran did not sustain a disease or injury (other than acoustic trauma) of the bilateral ears in service. 

3.  Symptoms of bilateral hearing loss were not chronic in service. 

4.  Symptoms of bilateral hearing loss did not manifest to a compensable degree within one year of separation.  

5.  Symptoms of bilateral hearing loss have not been continuous since service separation. 

6.  The Veteran's bilateral hearing loss is not related to his active service. 

7.  The Veteran did not sustain a disease or injury manifesting in peripheral arterial disease in service. 

8.  Symptoms of peripheral arterial disease were not chronic in service. 

9.  Symptoms of arteriosclerosis did not manifest to a compensable degree within one year of separation.  

10.  Symptoms of peripheral arterial disease have not been continuous since service separation. 

11.  The Veteran's peripheral arterial disease is not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for peripheral arterial disease have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In timely June and September 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letters also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA opinions, and the Veteran's statements.  

VA opinions were obtained in July 2008, April 2009, and May 2009 with regard to the question of whether the Veteran's bilateral hearing loss and peripheral arterial disease are related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate as to the question of whether the Veteran's bilateral hearing loss and peripheral arterial disease are related to active service.  The opinions were predicated on physical examinations, as well as a full reading of the private and VA medical records in the Veteran's claims file, including service treatment records.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss and peripheral arterial disease claims has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss) or arteriosclerosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is related to acoustic trauma during active service.  Specifically, he avers that he was exposed to the noise of cannon fire, small weapons fire, and explosions without ear protection while in Vietnam.    

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  His DD Form 214 shows that his Military Occupational Specialty was light weapons infantryman, and his Record of Assignments shows that he served as a rifleman and machine gunner in Vietnam from September 1967 to September 1968.  Thus, the Board finds his contentions regarding military noise exposure to be credible.

Next, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, other than acoustic trauma, the Veteran did not sustain an injury or disease of the bilateral ears during active service, and that symptoms of bilateral hearing loss were not chronic during active service.  In short, service treatment records do not demonstrate bilateral hearing loss complaints, findings, diagnosis, or treatment for hearing loss. 

The evidence in this case includes an audiogram conducted at entrance into service in January 1967 that demonstrates puretone thresholds of 30, 10, 10, and 15 decibels in the right ear and 30, 15, 15, and 10 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hertz, respectively.  (Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  The Board acknowledges that the enlistment audiogram demonstrated one threshold above 20 decibels, indicating some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  However, the examining physician did not diagnose hearing loss, nor did the Veteran make any complaints of hearing loss at the enlistment examination.  Thus, there was no hearing loss disability "noted" at the time of enlistment, and the presumption of soundness applies.  See 38 U.S.C.A. § 1111 (2011).  

At the April 1969 separation examination, an audiogram demonstrated puretone thresholds of 5, 10, 10, and 5 decibels in each ear at each of the test frequencies of 500, 1000, 2000, and 4000 Hertz.  Thus, the hearing thresholds recorded at separation actually improved as compared to those recorded at the time of enlistment, demonstrating that symptoms of hearing loss were not present or chronic during active service.             

Next, the Board finds that the weight of the evidence demonstrates that symptoms of hearing loss were not chronic in service or continuous after service separation.  On service separation audiological examination, in April 1969, as discussed above, puretone thresholds showed improvement as compared to the service entrance audiometric test results, and hearing loss, even at a non-disabling level, was not demonstrated at separation.  In addition, there were no documented complaints of hearing loss at separation or at any time during active service.  Moreover, the post-service evidence shows no history, complaints, findings, or diagnosis of hearing loss after service separation until many years later in 2008. 

Post-service VA treatment records show that in April 2008, the Veteran reported that he could not hear on the telephone, and that his brother or sister-in-law took telephone calls for him.  In addition, he said that he could not hear anything for an hour after a medivac helicopter flew over him.  He stated that he wanted his hearing checked.  No mention was made of military noise exposure.  

An audiogram conducted at a July 2008 VA examination demonstrated puretone thresholds of 30, 20, 30, 55, and 60 decibels in the right ear and 30, 20, 30, 50, and 60 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The VA examiner assessed mild to moderately severe bilateral sensorineural hearing loss.  Thus, based on the 2008 VA examination audiogram results, the Board finds that the Veteran has a current bilateral hearing loss "disability" under the criteria of 38 C.F.R. § 3.385. 

The Board also finds that the weight of the evidence demonstrates that hearing loss did not manifest to a compensable degree within one year of service separation.  Although the Veteran states in his October 2008 VA Form 9, "...who is to say that my hearing disability did not begin after one year after separation," the weight of the evidence demonstrates no hearing loss complaints or symptoms during the one year period after service, and no diagnosis or findings of hearing loss of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2011).  The evidence shows the first assessment of bilateral hearing loss nearly forty years after service separation in 2008.  For these reasons, the Board finds that hearing loss, first diagnosed in 2008, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's assertions that his hearing loss began in service and that his hearing loss continued while in service and following service (see October 2008 VA Form 9), the Board finds that, while the Veteran is competent to report the onset of his hearing loss, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to chronic hearing loss symptoms in service and continuous hearing loss symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service hearing loss complaints or symptoms; clinical examination at the April 1969 service discharge examination at which puretone thresholds showed improvement as compared to those records at service entrance, and during which the examiner did not note any history or findings of ear problems; the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of hearing loss for nearly four decades after service until 2008; and the Veteran's claim for service connection for other disorders in 2005 in which he did not report any symptoms of hearing loss.  Further, the July 2008 VA examination indicates a history of loud noise exposure while working at a grain elevator and for a farm implement dealership after service separation.     

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the lack of continuity of symptomatology in the record from 1969 to 2008, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for nearly 40 years is also one additional factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders in January 2005, but did not mention hearing loss symptoms at that time.  This suggests to the Board that there was no pertinent hearing loss symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a hearing loss, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a hearing loss injury in service, or the lack of hearing loss symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic hearing loss and post-service hearing loss symptoms.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss is not related to his active service, specifically including the noise exposure during service.  In the April 2009 VA addendum audiological opinion, which weighs against the Veteran's claim, the examiner opined that, even recognizing the Veteran's in-service exposure to noise, the Veteran's current bilateral hearing loss was not likely related to his exposure to noise in service, reasoning that the Veteran's hearing acuity as measured at the service separation examination was within normal limits, and the Veteran's hearing thresholds had actually improved between induction and separation.  The April 2009 VA audiological opinion is of  significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

The Board acknowledges the favorable opinion of Dr. P. in a June 2009 letter.  In the letter, Dr. P. states that the Veteran was originally tested by him in May 2008, and that the test results revealed moderate to profound sensorineural hearing loss.  The doctor opined that the Veteran's military service was responsible for his acoustic trauma, most likely from weaponry and machinery that he used as a soldier, noting that the Veteran had severe to profound hearing loss at high frequencies and moderate hearing loss at low to middle frequencies.  However, the Board finds that Dr. P.'s opinion carries less probative value than that of the 2009 VA examiner, as there is no indication that Dr. P. reviewed the Veteran's service treatment records or audiograms at the time of induction and separation from service.  Dr. P. did not address the normal hearing found at separation from service.  Further, Dr. P did not address any post-service acoustic trauma.  Thus, the VA examiner's opinion is more probative in that it addresses the Veteran's complete history and provides a more thorough rationale.  Moreover, Dr. P.'s opinion simply appears to assert that the Veteran suffered acoustic trauma during active service, which has already been conceded in this case.  

Based on the evidence of record, the weight of the competent credible and probative evidence demonstrates no relationship between the Veteran's current bilateral hearing loss and his military service, including no credible evidence of continuity of symptomatology of hearing loss; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral hearing loss, and outweighs the Veteran's more recent contentions regarding in-service chronic hearing loss symptoms and post-service hearing loss symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Peripheral Arterial Disease

The Veteran contends that his current peripheral arterial disease is related to active service.  Specifically, he avers that he has experienced pain in his thighs and legs for many years, and he believes that it is due to jumping out of helicopters while in Vietnam.  He states that he made 26 combat jumps while in Vietnam, and it caused a significant amount of stress to his legs.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a an injury or disease manifesting in peripheral arterial disease in service, and that symptoms of peripheral arterial disease were not chronic during active service.  The service treatment records are negative for complaints, symptoms, findings, or diagnosis of peripheral arterial disease or arteriosclerosis.  The Veteran's January 1967 induction and April 1969 separation examination reports show normal evaluation of the vascular system.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).    

The Board next finds that the weight of the evidence demonstrates that peripheral arterial disease symptoms have not been continuous since service separation in April 1969.  As indicated, the April 1969 separation examination report did not indicate any symptoms or complaints of peripheral arterial disease.  Following service separation in April 1969, the evidence of record shows no complaints, diagnosis, or treatment for peripheral arterial disease until September 2006, when a VA clinician found evidence of the disease in the lower extremities and advised him to quit smoking.  At the time, the Veteran denied having claudication and reported that he was asymptomatic.  

The Board also finds that the weight of the evidence demonstrates that arteriosclerosis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arteriosclerosis symptoms during the one year period after service, and no diagnosis or findings of arteriosclerosis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.104, Diagnostic Code 7114 (2011).  The evidence shows the first assessment of arteriosclerosis 37 years after service separation in 2006.  For these reasons, the Board finds that arteriosclerosis, first diagnosed in 2006, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arteriosclerosis are not applicable in this case.  
38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's more recent assertions made as part of the current compensation claim, that he has had peripheral arterial disease symptoms for many years, to the extent that his statements can be interpreted as a claim of continuity of symptoms since service, the Board finds that, while the Veteran is competent to report the onset of his peripheral arterial disease symptoms, his recent report of continuous peripheral arterial disease symptoms for many years is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous peripheral arterial disease symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous separation examination which does not indicate any symptoms or complaints of peripheral arterial disease, the Veteran's claim for service connection in 2005 for other disabilities that did not claim or even mention symptoms of peripheral arterial disease, and the first post-service documented diagnosis of peripheral arterial disease in 2006, 37 years after service separation.  

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the lack of continuity of symptomatology in the record from 1969 to 2006, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for 37 years is also one additional factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim for service connection for multiple disorders in January 2005, but did not mention any peripheral arterial disease symptoms at that time.  This suggests to the Board that there was no pertinent peripheral arterial disease symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for peripheral arterial disease, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain an injury or disease manifesting peripheral arterial disease in service, or the lack of peripheral arterial disease symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic peripheral arterial disease symptoms and post-service peripheral arterial disease symptoms. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed peripheral arterial disease is not related to his active service.  The Veteran was afforded a VA examination in May 2009.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and physical examination of the Veteran.  The examiner opined that the Veteran's peripheral arterial disease was less likely as not caused or aggravated by any events in service.  The VA examiner reasoned that the etiology of peripheral arterial disease is most often due to arterial atherosclerosis.  Moreover, risk factors that favor the development of peripheral arterial atherosclerosis include hyperlipidemia, cigarette smoking, and hypertension, all of which were present in the Veteran's case.  

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value. 38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a), 3.159(a); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Based on this evidence, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current peripheral arterial disease and military service, including no credible evidence of continuity of symptomatology of peripheral arterial disease symptoms following service separation.  The probative nexus opinion on file weighs against the claim.  The 2009 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for peripheral arterial disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for peripheral arterial disease is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


